Case 2:17-cv-00124-PLM-MV ECF No. 94, PageID.1126 Filed 11/20/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 WILLIAM JOHNSON, et al.,

        Plaintiffs,
                                                     Case No. 2:17-cv-124
 v.
                                                     HONORABLE PAUL L. MALONEY
 ROBERT GORDON,

        Defendant.
 ____________________________/


          ORDER GRANTING IN PART MOTION TO EXTEND DISCOVERY

       Pending before the Court is a joint motion by the parties for an extension of the discovery

schedule (ECF No. 93). Upon due consideration of the motion by the Court, the Court will grant a

more limited extension of the current schedule then requested by the parties. Accordingly,

       IT IS HEREBY ORDERED that the for an extension of the discovery schedule (ECF No.

93) is GRANTED IN PART.

       IT IS FURTHER ORDERED that the fact discovery deadline is extended to December

29, 2020. Plaintiffs’ expert disclosure deadline is extended to February 22, 2021. Defendants’

expert disclosures deadline is extended to April 21, 2021. Depositions of Defendants’ expert shall

occur by May 21, 2021. The deadline to file dispositive motions is extended to July 2, 2021.



Dated: November 20, 2020                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
